Citation Nr: 1104315	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from February 1981 to April 1984.  
This appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. The Board remanded the appeal in March 2009.
 
As noted in the March 2009 Decision and Remand, the Veteran 
requested a Travel Board hearing.  The requested hearing was 
conducted by the undersigned Veterans Law Judge in November 2008.


FINDINGS OF FACT

1.  It is less than likely that any current psychiatric disorder 
for which service connection is authorized is the result of the 
Veteran's military service, since the clinical records reflect 
that the Veteran reported factors other than military service or 
any incident thereof as leading to his depression during the 
period from 1987 to 2005, and the symptoms reported by the 
Veteran are more likely than not a result of his substance abuse.  

2.  The medical evidence establishes that the Veteran does not 
meet the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, 
to include depression or major depressive disorder, are not met.  
38 U.S.C.A. §§ 1110, 1721, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.381, 4.150, 17.161 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to the benefits sought.  
Before addressing the benefits sought, the Board must determine 
whether VA's duties to the Veteran have been met.  As provided 
for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Duty to notify

In claims for service connection, proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to initial adjudication of the Veteran's claim, a letter 
issued in February 2005 advised the Veteran of the criteria for 
service connection, including explanation that the criteria for 
service connection require evidence that the disorder was 
incurred in service or within a presumptive period.  This letter 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The claimant is also entitled to notice of the criteria for 
assigning a disability rating and for assigning an effective date 
for an increased rating.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the letter advising the Veteran 
of the criteria for service connection was issued in 2005, prior 
to the 2006 decision of the Court of Appeals for Veterans Claims 
in Dingess, so the Veteran was not notified in 2005 of the 
criteria for assigning a disability rating and for assigning an 
effective date for an increased rating as required by the Court 
beginning in 2006.  The Veteran was advised of this information 
in a letter issued in June 2006.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  

Duty to assist

VA has a duty to assist the Veteran in the development of a 
claim.  This duty includes assisting him in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Unfortunately, the Veteran's service 
treatment records cannot be located.  A formal finding of 
unavailability has been made, and the Veteran has been so 
notified.

Voluminous VA and private clinical records have been obtained, 
with two of the four volumes of the claims files consisting 
entirely of clinical records.  Clinical records from 1987 through 
2010, including records of a 1999 denial of disability benefits 
by the Social Security Administration and the clinical records 
underlying that decision, have been associated with the claims 
files.  

In this case, the Veteran testified in his own behalf at 2008 
Travel Board hearing.  Following that hearing, the stressor 
alleged by the Veteran has been confirmed.  The Veteran was 
afforded VA examination in August 2010.  

The Veteran has not identified any additional evidence that might 
be relevant to his claim.  

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.



Claims for service connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain chronic 
disease, to include a psychosis, may be presumed to have been 
incurred in service, if manifest to a degree of ten percent or 
more within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 
3.309(a).  There is no contention by the Veteran that he has a 
psychosis, and there is no medical assignment of a diagnosis of 
psychosis.  No further discussion of the presumption of service 
connection for a psychosis is required.

By regulation, congenital or developmental defects such as 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 
38 C.F.R. § 4.130; American Psychiatric Association, Diagnostic 
and Statistical Manual for Mental Disorders (4th ed.).  The 
Veteran has not made a contention that he is entitled to service 
connection for a personality disorder.  Although the clinical 
records include a diagnosis of a personality disorder, service 
connection for a personality disorder is not authorized.  No 
further discussion of the law and regulations governing claims 
for service connection for a personality disorder is required.    

Compensation for primary alcohol or drug abuse disabilities, as 
well as for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse, is precluded by 
law.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301.  The Veteran has not 
specifically sought service connection for alcohol or substance 
dependence.  Although the record discloses that multiple 
providers have assigned diagnoses of substance dependence and 
abuse and alcohol dependence and abuse, service connection for 
such disorder is precluded by law, and no further discussion of 
these diagnoses is required.  

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in-service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).

The type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary evidentiary 
hurdles, depends on the type of disability claimed."  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible).  

Claim for service connection for psychiatric disorders

The Veteran contends that he acquired a psychiatric disorder in 
service or as a result of incidents during service.  In 
particular, the Veteran contends that he witnessed the death of a 
fellow paratrooper whose parachute did not open properly, and 
that he experienced near-misses when his own parachute did not 
open properly.  The Veteran's service treatment records are 
unavailable.  Available personnel records reflect that the 
Veteran was a paratrooper.  The occurrence reported by the 
Veteran has been verified.  The Veteran's hearing testimony that 
he witnessed this event has been accepted as credible.

After the Veteran's Separation from service, in April 1984, he 
was hit by a car in January 1985, resulting in fractures which 
required surgical treatment.  The residuals include decreased 
range of motion of the right knee and shortening of the right 
leg.  

The Veteran was admitted for private psychiatric hospitalization 
in October 1987.  At that time, he reported that he was thinking 
of suicide.  The Veteran reported a trouble relationship with his 
girlfriend, who had manipulated the relationship to obtain 
illicit medications and drugs.  The Veteran reported that he was 
dependant on cocaine.  The Veteran denied delusions or 
hallucinations, but was depressed and had suicidal thoughts.  His 
memory was impaired.  He did not have good judgment and had "no 
insight at all" into his problems.  The Veteran was treated for 
drug abuse and major depression.

The Veteran was readmitted in December 1987 after he relapsed and 
began binging on cocaine.  

In June 1994, the Veteran reported depression and anxiety.  The 
Veteran reported a prior problem with drugs and alcohol.  He had 
been sober for 5 years.  He was having frightening thoughts about 
what would happen to his wife or child.  He reported some 
difficulties concentrating on his studies to become a registered 
nurse.  He dropped out of high school at age 16 due to drug 
problems.  He reported that he joined the Army because he thought 
it would help him get away from drugs and alcohol, but that did 
not happen.  After his service discharge, he had decided to re-
enlist, but was injured in a motor vehicle accident before he 
could do so.  He began to use cocaine.  After an arrest for 
theft, at a time when he was stealing to support his drug habit, 
he began a period of sobriety in the early 1990's.  

In 1996, following his divorce, and subsequent geographical 
separation from his child, the Veteran began using drugs and 
alcohol.  He was arrested for driving under the influence of 
alcohol, violated probation, and was ordered into treatment.  He 
reported chronic back pain and headaches.  The assigned diagnoses 
were dysthymia and polysubstance abuse.

In December 1997, the Veteran was found with a suicide note, 
alcohol, and firearms.  He was admitted to hospital.  The Veteran 
lost his nursing license, lost his home, lost his income, became 
noncompliant with his medication, broke up with his girlfriend, 
and became progressively more depressed.  He reported chronic 
pain due to back injuries as a paratrooper, three surgeries to 
the right leg secondary to motor vehicle accident, and headaches 
due to sinus problems.  He was working as a nurse aide.  The 
assigned diagnoses were dysthymia and polysubstance abuse.

A June 1998 assessment for purposes of the criminal justice 
system discloses that the Veteran reported that he began to use 
marijuana and alcohol in high school.  He began using cocaine 
when he was 16.  He jointed military service at age 22, in 1981.  
Soon after his service discharge, in April; 1984, he was hit by a 
car in January 1985.  His leg was broken in several places and he 
required surgery.   He had a period of sobriety, without use of 
alcohol or drugs, after his wife became pregnant, but when the 
marriage ended, he began using drugs and alcohol and became 
homeless.  He lost his nursing license when he was found 
diverting narcotics on the job.  The Veteran's stressors were 
described as his substance abuse problem and his incarceration.  
The assigned diagnoses were dysthymic disorder, alcohol abuse, 
and cocaine abuse, and long-term residential treatment was 
recommended to the court.  

In 1998, the Veteran applied for benefits through the Social 
Security Administration (SSA).  SSA denied the claim in January 
1999, based on November 1998 and December 1998 treatment records 
and January 1999 orthopedic examination.  Those clinical records 
are associated with the claims filed.  

Thereafter, clinical records dated in December 2002, March 2003, 
and through 2004 continue to reflect that the Veteran was treated 
for depression or bipolar disorder, among other disorders.  The 
Veteran continued to relate problems within his family and 
problems with drug abuse and resulting financial difficulties as 
the factors related to his depression.  In 2005, the Veteran 
included discussion of certain incidents of his service, 
including witnessing the death of a fellow paratrooper, and near-
death experiences when his own parachute did not work properly, 
as factors related to his depression.   

VA clinical records reflect that, in May 2006, he sought VA 
treatment for depression.  He reported the death of his parent 
two years earlier, a recent concern about his job, and ongoing 
depression over a divorce and separation from his child, as 
factors in his increased depression.  He reported dreams about 
falling.  He related this to his military experiences as a 
paratrooper.  The Veteran denied flashbacks or intrusive thoughts 
of military experiences.  April 2007 VA outpatient treatment 
notes also reflect that the Veteran discussed seeing fellow 
servicemembers hurt or killed during parachute jumps.  The 
Veteran reported having nervousness and depression since 1992.  
In June 2007, a diagnosis of bipolar disorder was assigned.  

On VA examination conducted in December 2007, the Veteran 
displayed anxiety while discussing events that occurred when he 
was a paratrooper.  He reported that although he was depressed 
most of his life, things in the military made it worse.  758 
pages of VA inpatient and outpatient clinical notes reflect that 
a diagnosis of PTSD was added to his other diagnoses in 2009 and 
2010.  

The examiner who conducted VA examination in August 2010 noted 
review of the Veteran's claims file, and specifically summarized 
1987, 1994, 1997, 2003, 2006, 2007, and 2009 clinical records in 
particular.  The examiner summarized the Veteran's legal problems 
beginning with his first arrest at age 16.  The Veteran denied 
current use of illegal drugs but continued daily use of alcohol.  
The examiner discussed the Veteran's stressors in service, and 
opined that the Veteran did experience intense fear, 
helplessness, and horror.  The Veteran manifested some symptoms 
of PTSD, including persistent re-experiencing of the event, 
difficulty sleeping, sleep disturbances, and nightmares.  The 
examiner administered psychometric examinations including the 
MMPI-2 ((Minnesota Multiphasic Personality Inventory), SIMS 
(Structured Inventory of Malingered Symptomatology), Amnestic 
Scale, Affective Disorders Scale, and PCL (PTSD checklist) scale.  
The examiner concluded that the Veteran tended to over-report or 
exaggerate symptoms, and did not have neurologic impairment.  The 
examiner concluded that the Veteran did not meet the criteria for 
a diagnosis of PTSD.  The examiner assigned diagnoses of 
polysubstance disorder, substance-induced mood disorder, and 
depressive disorder.  The examiner concluded that it was less 
than likely that the Veteran acquired a psychiatric disorder, to 
include major depression or PTSD in service, because the clinical 
records documented that the Veteran's substance abuse and 
depression has an onset in childhood.  The examiner further 
explained that the Veteran did not describe or address any 
stressor event during military service as a factor in his drug 
use or depression during treatment in 1987, 1988, 1994, or at any 
time prior to 2005.  The examiner concluded that the Veteran's 
current symptoms were more than likely associated with his 
chronic substance abuse and noted that ongoing alcohol abuse 
symptoms can mimic PTSD.  

More than one thousand pages of clinical records are associated 
with the claims file.  The clinical records prior to 2005 
disclose uniformly that Veteran manifested significant drug and 
alcohol use, including use of cocaine and LSD, prior to his 
military service.  The clinical records prior to 2005 reflect 
that providers assigned diagnoses of dysthymia, depression, a 
depressive disorder, or similar mood disorder, at the time of 
numerous inpatient and outpat8ient evaluations from 1987 to 2005,  
However, no provider noted that the Veteran reported or discussed 
in-service events during those inpatient or outpatient 
evaluations prior to 2005.  The clinical records reflect that no 
diagnosis of PTSD was assigned by the multiple clinical providers 
who treated the Veteran prior to his submission of the January 
2005 claim.  

The examiner who conducted the August 2010 accurately summarized 
the Veteran's clinical records and history.  In additional to 
review of the history in the clinical records, the examiner 
obtained history from the Veteran.  The examiner conducted 
psychometric examinations.  The examiner concluded that the 
Veteran's depression was unrelated to his military service, and 
the examiner provided a rationale for that conclusion.  

The Board finds that the voluminous clinical records, beginning 
in 1987, and the 2010 VA examination report, are all unfavorable 
to the Veteran's claim for service connection for depression.  
Although the records relating to evaluation of the Veteran's 
depression include some references to incidents of the Veteran's 
military service beginning in 2005, the Board finds that the 
contrast between the clinical records following the submission of 
the claim on appeal as compared to the clinical records prior to 
the submi9ssion of that appeal undermines the credibility of the 
reports to the clinical providers.  Moreover, the Board finds 
that the contemporaneous reports by the Veteran of the reasons 
underlying his depression, especially those reports provided by 
the Veteran during the first 10 years following the Veteran's 
1984 service discharge, to be more accurate and persuasive than 
the later reports.  

The 2010 examination report and opinion appears comprehensive, 
accurate, and supported by the clinical evidence of record.  That 
opinion, which the Board finds highly persuasive, is unfavorable 
to the Veteran's claim, since the examiner concluded that, 
despite the verified in-service stressor, the Veteran's current 
psychiatric disorders were not related to his service.  

The Board has considered the statements of the Veteran, 
especially those statements regarding incidents of his service, 
including witnessing the death of a fellow paratrooper.  The 
Board notes that the Veteran's statements as to the incidents of 
his service are considered verified, and the statements as to 
those incidents are assumed to be credible.  

Nevertheless, after review of the opinion of the examiner who 
conducted the 2010 VA examination, and the clinical evidence of 
record as a whole, which, as noted above, totals more than 1,000 
pages, the Board finds that the preponderance of the evidence is 
against the Veteran's claim that incidents of service have 
resulted in a current psychiatric disorder, even though the 
incidents related by the Veteran are considered verified.   The 
evidence is not in equipoise and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
claim is denied.


ORDER

The appeal for service connection for an acquired psychiatric 
disorder, claimed as major depression, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


